Filed 1/19/22 P. v. Lewis CA1/2
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION TWO


 THE PEOPLE,
             Plaintiff and Respondent,
                                                                        A162555
 v.
 DARONTA TYRONE LEWIS,                                                  (Contra Costa County
                                                                        Super. Ct. Nos. 23250685,
             Defendant and Appellant.
                                                                        52014249, 23336583)



         Defendant Daronta Lewis was serving a nine-year sentence, including
three one-year prior prison term enhancements under Penal Code section
667.5, subdivision (b),1 when he pleaded no contest to new charges and was
sentenced to a new 11-year term, again including the prior prison term
enhancements. However, in the interim, Senate Bill No. 136 limited those
prior prison term enhancements to “sexually violent” offenses not at issue
here, and Lewis argues that he is entitled to the retroactive benefit of that
legislation. We agree, and accordingly we will strike the enhancements.
                                                  BACKGROUND
         In August 2018, in Solano County Superior Court Case No.
FCR330522, Lewis pleaded no contest to one count of robbery (Pen. Code,


         1   Further undesignated statutory references are to the Penal Code.


                                                               1
§ 211) with an enhancement for use of a weapon (§ 12022, subd. (b)(1)) and
three one-year enhancements for prior prison terms (§ 667.5, subd. (b)). (See
People v. Lewis (Oct. 5, 2021, A162630) [nonpub. opn.], [pp. 1–2].)2 In
September, the trial court sentenced Lewis to a total term of nine years,
comprised of the upper term of five years for the robbery conviction and four
consecutive one-year terms for each of the four enhancements. (Ibid.)
      On October 8, 2019, the Governor signed Senate Bill No. 136, which
became effective January 1, 2020. It amended section 667.5, subdivision (b)
to provide that the one-year prior prison term enhancement shall be imposed
only for certain “sexually violent” offenses. (See § 667.5, subd. (b); Stats.
2019, ch. 590, § 1.)
      In 2017 and 2020, Lewis was charged in six cases in Contra Costa
County with numerous counts, including multiple counts of felony vandalism
(Case Nos. 02-325068-5, 05-200866-2, 05-201035-3, 02-333464-6, 05-201424-
9, 02-333658-3).3
      On April 2, 2021, Lewis pleaded no contest to one count of felony grand
theft from a person (§ 487, subd. (c)) in Case No. 2-325068-5 and two counts
of felony vandalism (§ 594, subd. (a)) in Case No. 2-333658-3 in exchange for
a sentence of two years in state prison, to run consecutive to his sentence in
Solano County Case No. FCR330552.
      On April 2, the trial court sentenced Lewis to a term of 11 years in
state prison. The trial court first resentenced Lewis to nine years in Case
No. FCR330552—again the upper term of five years for second degree


      2We granted Lewis’s unopposed motion for judicial notice of the
October 5, 2021 opinion in his direct appeal and the September 14, 2017
information in Solano County Case No. FCR330552.
      3 We omit discussion of the facts of the underlying offenses as they are
not relevant to the single issue on appeal.

                                        2
robbery, one year for the weapons enhancement, and three one-year terms for
three prison prior enhancements. The trial court then sentenced Lewis to the
agreed-upon two-year sentence in the new cases—one eight-month term for
the grand theft count and two eight-month terms for each of the vandalism
counts, to run consecutively.
      Lewis appealed.
      While that appeal was pending, on October 8, 2021, the Governor
signed Senate Bill No. 483, effective January 1, 2022, which added
section 1171.1, subdivision (a):
      “(a) Any sentence enhancement that was imposed prior to January 1,
2020, pursuant to subdivision (b) of Section 667.5, except for any
enhancement imposed for a prior conviction for a sexually violent offense as
defined in subdivision (b) of Section 6600 of the Welfare and Institutions
Code is legally invalid.” (Stats. 2021, ch. 728, § 3.)
      Section 1171.1 further provides that once the sentencing court
identifies defendants serving a term including a one-year prior prison term
enhancement, the court “shall recall the sentence and resentence the
defendant,” (§ 1171.1, subd. (c)), and that such resentencing “shall result in a
lesser sentence than the one originally imposed as a result of the elimination
of the repealed enhancement, unless the court finds by clear and convincing
evidence that imposing a lesser sentence would endanger public safety.
Resentencing pursuant to this section shall not result in a longer sentence
than the one originally imposed.” (§ 1171.1, subd. (d)(1).) And the legislation
provides: “It is the intent of the Legislature that any changes to the sentence
as a result of [Senate Bill No. 483] shall not be a basis for a prosecutor or
court to rescind a plea agreement.” (Stats. 2021, ch. 728, § 1.)




                                         3
                                DISCUSSION
      Lewis argues that he is entitled to the retroactive benefit of Senate Bill
No. 136, and that the three one-year prior prison term enhancements must be
stricken because they are not based on “sexually violent” offenses. The
Attorney General agrees, as do we. (See People v. Matthews (2020)
47 Cal.App.5th 857, 864–865 [Senate Bill No. 136 applies retroactively to
non-final judgments].)
      However, the parties differ slightly on the appropriate remedy. Lewis
asks that we simply modify the judgment to strike the enhancements,
arguing that resentencing is unnecessary because there are no discretionary
decisions for the trial court to make at resentencing. The Attorney General
agrees that we should strike the enhancements, but also asks that we
remand for resentencing.
      We conclude that resentencing is unnecessary under the circumstances
here. Lewis was sentenced under a plea agreement, Senate Bill No. 483
expresses the Legislature’s intent that any changes to a sentence resulting
from Senate Bill No. 136 “shall not be a basis for a prosecutor or court to
rescind a plea agreement” (Stats. 2021, ch. 728, § 1), and the Attorney
General acknowledges that that measure “implicitly prohibits recission of a
plea agreement” under circumstances such as these. Nor does the Attorney
General offer any argument why resentencing is appropriate or identify any
discretionary decisions to be made by the trial court at resentencing.
Accordingly, we will simply strike the one-year prior prison term
enhancements.
                               DISPOSITION
      The three one-year prison prior enhancements are stricken. The case is
remanded for preparation of an amended abstract of judgment.



                                       4
                            _________________________
                            Richman, Acting P.J.


We concur:


_________________________
Stewart, J.


_________________________
Miller, J.




People v. Lewis (A162555)


                              5